CALLISTER, Chief Justice.
Plaintiff entered a plea of guilty to a charge of assault with a deadly weapon. He was thereupon committed to the State Prison. Several months later he filed with this court a petition for writ of habeas corpus alleging that he had not been advised of his right to be represented by counsel at the State’s expense.
This court referred the petition to the Second Judicial District Court for an evi-dentiary hearing upon the matters contained in plaintiff’s petition. A hearing was held and the presiding judge concluded that *137the plaintiff had knowingly and intelligently waived his right to court-appointed counsel.
We have reviewed the record and are in agreement with the conclusion of the district court.1 Affirmed.
TUCKETT, HENRIOD, ELLETT and CROCKETT, JJ., concur.

. Maxwell v. Turner, 20 Utah 2d 163, 435 P.2d 287 (1967).